Filed 9/30/13 Sierra Club v. Superior Court CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


SIERRA CLUB,

     Petitioner,

         v.                                                            G044138

THE SUPERIOR COURT OF ORANGE                                           (Super. Ct. No. 30-2009-00121878-
COUNTY,                                                                 CU-WM-CJC)

     Respondent;                                                       OPINION

COUNTY OF ORANGE,

     Real Party in Interest.



                   Original proceedings; petition for a writ of mandate to challenge an order of
the Superior Court of Orange County, James J. Di Cesare, Judge. Petition granted.
                   Venskus & Associates and Sabrina D. Venskus for Petitioner.
                   Michel & Associates and C.D. Michel for Members of the GIS Community
as Amici Curiae on behalf of Petitioner.
              Law Offices of Michael W. Stamp, Michael W. Stamp, and Molly Erickson
for The Open Monterey Project as Amicus Curiae on behalf of Petitioner.
              M. Rhead Enion for Academic Researchers in Public Health, Urban
Planning and Environmental Justice as Amici Curiae on behalf of Petitioner.
              Meyer, Klipper & Mohr, Christopher A. Mohr, Michael R. Klipper;
Coblentz, Patch, Duffy & Bass, Jeffrey G. Knowles, and Julia D. Greer for Consumer
Data Industry Association, Corelogic, LexisNexis, The National Association of
Profession Background Screeners, and the Software & Information Industry Association
as Amici Curiae on behalf of Petitioner.
              Holme Roberts & Owen, Rachel Matteo-Boehm, Katherine Keating and
Leila Knox for Media and Open Government, First Amendment Coalition, Freedom
Communications, Inc., publisher of the Orange County Register, Los Angeles Times
Communication LLC, doing business as Los Angeles Times, The Associated Press, Bay
Area News Group, Bloomberg News, Courthouse News Service, Gannett Co., Inc.,
Hearst Corporation, Lee Enterprises, Incorporated, The McClatchy Company, Patch
Media Corporation, The San Francisco Examiner, Wired, American Society of News
Editors, Association of Capitol Reporters and Editors, California Newspaper Publishers
Association, Citizen Media Law Project, Electronic Frontier Foundation, First
Amendment Coalition of Arizona, National Freedom of Information Coalition,
Openthegovernment.org, The Reporters Committee for Freedom of the Press, and Society
of Professional Journalists as Amici Curiae on behalf of Petitioner.
              No appearance for Respondent.
              Nicholas S. Chrisos, County Counsel, Mark D. Servino, Rebecca S. Leeds,
and Karen L. Christensen, Deputy County Counsel, for Real Party in Interest.
              Best Best & Krieger and Shawn Hagerty for League of California Cities
and California State Association of Counties as Amici Curiae on Behalf of Real Party in
Interest.

                                             2
              Petitioner Sierra Club sought a writ of mandate from the superior court to
compel Orange County to provide Sierra Club, under the California Public Records Act
(PRA) (Gov. Code, § 6250 et seq.), a database called the OC Landbase in a geographic
information system (GIS) format. The trial court denied Sierra Club’s petition for writ of
mandate after concluding that the OC Landbase in GIS file format was part of a computer
mapping system exempt from disclosure under the PRA pursuant to the computer
software exclusion set forth in Government Code section 6254.9, subdivision (a). We
affirmed. The California Supreme Court reversed our judgment and remanded with
directions that we remand to the trial court to issue a writ consistent with the California
Supreme Court’s opinion. (See Sierra Club v. Superior Court (2013) 57 Cal. 4th 157.)
We therefore remand to the trial court with directions to issue a writ of mandate
compelling Orange County to provide Sierra Club with the OC Landbase in GIS format
for a fee covering only the direct cost of duplication. We award costs incurred on appeal
to Sierra Club.




                                                  IKOLA, J.

WE CONCUR:



O’LEARY, P. J.



MOORE, J.




                                              3